Motion -by appellants to stay respondents from proceeding for enforcement of a preliminary injunction contained in the order appealed from, pending appeal therefrom, and for other relief. Motion granted insofar as it is to dispense with printing (the appeal has been heard on the original papers and typewritten briefs). Motion otherwise dismissed, as academic (see, District 2, Marine Engineers Beneficial Assn. v. New Torio Shipping Assn., 29 A D 2d 139). Beldock, P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.